Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOVIS et al. (WO 2015/169801) in view of LEE et al. (WO 01/46305).
	Regarding claim 1, LOVIS teaches a method of separating a metal layer from a polymer layer in a multilayer material (para. 20) using separation fluid comprising water, short chain carboxylic acid, and phosphoric acid decyl ester (paras. 35-38 and 40; example 1).  LOVIS does not teach that the separation fluid comprises an alkali metal hydroxide or using phosphoric acid.  LEE teaches another method for separating a polymer from a multilayer material using a separation fluid comprising water, short chain carboxylic acid, phosphoric acid, and an alkali metal hydroxide (p. 9, lines 19 and 23-25; p. 11, line 4; claim 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize separation fluid including alkali metal hydroxide of LEE as the separation fluid of LOVIS in order to precipitate polymers dissolved by the separation fluid (LEE, p. 11, lines 4 and 10-11) that would perform a function claimed, being the same material.
	Regarding claim 2, the carboxylic acid and phosphoric acid, and alkali metal hydroxide would inherently react to partially form alkali metal phosphate and alkali metal carboxylates.
	Regarding claims 3-4, LOVIS teaches acetic, propionic, formic, and butanoic acids (para. 5).
	Regarding claim 5, LEE teaches lithium, sodium, and potassium hydroxide (p. 11, lines 4-6).
	Regarding claim 21, LOVIS teaches utilizing a pH between 1.5 and 4 (para. 36).

Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that one would not use the alkali metal hydroxide containing fluid of LEE as the separation fluid of LOVIS to reduce dissolution of the metal layer because LOVIS utilizes the alkali metal hydroxide to precipitate dissolved polymers, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The alkali metal hydroxide fluid of LEE utilized in the teaching of LOVIS, for the reason indicated by LEE, would produce the same effect as adding the alkali metal hydroxide with the intention of reducing metal dissolution.
Applicant argues that LEE is not analogous to LOVIS because LEE does not disclose delaminating from a metal layer, so would not be considered.  Both LEE and LOVIS are directed to solving the problem of fluid separation of a polymer from a laminate.  Applicant seems to be arguing that a composite cannot be a material which contains various layers, thus distinguishing Lee from the present invention.  It is noted that any internet search of the word “composite” will result in showing of layered products.  Lee on page 1, lines 12-13 indicate that their invention is concerned with multilayer materials. Applicant’s metal/polymer multilayer material is a composite material and is thus in the same field as the invention of Lee
Applicant argues that LEE does not teach a separation fluid including an alkali metal hydroxide because LEE adds the alkali metal hydroxide to the solution after the other components have been combined.  When LEE adds the alkali metal hydroxide to precipitate polymers the solution thereat comprises the alkali metal hydroxide.  Applicant argues that LEE does not suggest making the fluid in one step instead of two.  LEE is utilized as disclosure of the alkali metal hydroxide rather than a teaching of a number of steps required in the method.  The solution is complete once the final, alkali metal hydroxide, component is added. Furthermore, once added all the components will be in the separation fluid, and applicant’s claim does not distinguish over this.  It is also noted that the acids in applicant’s fluid react the hydroxide to form salts, and does not seem to be freestanding, wherein similar salts would be formed when the hydroxide is added in Lee.
Applicant argues that it would not have been obvious to replace the phosphoric acid decyl ester in the solution of LOVIS with the phosphoric acid of LEE because they do not produce the same effect.  Examiner agrees, and previously misstated the equivalence of the two.  The rejection is based on utilizing the separation fluid of LEE in the method of LOVIS, where the separation fluid of LEE comprises phosphoric acid (p. 9, ll. 21-27), such that the solution of the references as combined comprises a phosphoric acid not as a replacement for phosphoric acid decyl ester but as a component of the separation fluid of LEE combined with LOVIS.


Allowable Subject Matter
Claims 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest a method of separating a metal layer from a polymer layer with a separation fluid, wherein the fluid comprises a solution having weight percentages of short-chained carboxylate: phosphoric acid: alkali metal hydroxide: water to be either 30-60%: 0.5-5%: 2-8%: 30-60% or 42-48%: 4-8%: 45-50%.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PERSONETTE (US 5,127,958) and LEE et al. (US 2002/0019449), provided by applicant, disclose particularly pertinent prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745  

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745